NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MICHAEL E. YOUNG,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-5112

Appeal from the United States Court of Federal
Claims in case no. 11-CV-231, Judge George W. Miller.

ON MOTION

ORDER

Michael E. Young moves for leave to proceed in forma
pauperis Young also moves without opposition for a 35-
day extension of time, until August 31, 2012, to file his
informal brief.

Upon consideration thereof,
IT IS ORDERED THAT:

The motions are granted

MICHAEL YOUNG V. US

AUG 1 6 2012
Date

cc: Michael E. Young
AuStin Fulk, Esq.

s26

FoR THE CoURT

/s/ J an Horbaly
J an Horbaly

Clerk

l o
' B|E§FFEALS FOR
u°&r?iizli='i:ldEnAo.cxacu\T

AUG 1 5 2012
JAN HDBBALY
CLERK